             Case 20-33697 Document 127 Filed in TXSB on 09/11/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                       )
    In re:                             ) Chapter 11
                                       )
    BRAHMAN RESOURCE PARTNERS, LLC, et ) Case No. 20-33697 (DRJ)
    al.,                               )
                                       ) (Jointly Administered)
                 Debtors.              )

                                  NOTICE OF APPEARANCE
                           AND REQUEST FOR NOTICES AND PAPERS1

             PLEASE TAKE NOTICE that the attorneys listed below hereby appear as counsel to

ETC Texas Pipeline Ltd., in the above-captioned chapter 11 cases pursuant to Rules 2002, 3017(a),

9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the

Bankruptcy Local Rules of the United States Bankruptcy Court for the Southern District of Texas,

and sections 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”), and hereby request that all notices given or required to be given and all

papers served in these cases be delivered to and served upon the parties identified below by e-mail

at the following addresses:

                                    John E. Mitchell, Esq.
                                    KATTEN MUCHIN ROSENMAN LLP
                                    2121 N. Pearl St., Suite 1100
                                    Dallas, TX 75201
                                    Telephone: (469) 627-7017
                                    Email: john.mitchell@katten.com

             PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

above-referenced Bankruptcy Rules and the Bankruptcy Code, but also includes, without



1
    Amends prior appearance of John E. Mitchell at Docket Nos. 55 & 57.
        Case 20-33697 Document 127 Filed in TXSB on 09/11/20 Page 2 of 4




limitation, all orders, applications, motions, petitions, pleadings, requests, complaints or demands,

whether formal or informal, written or oral, transmitted or conveyed by mail delivery,

hand-delivery, telephone, facsimile transmission or otherwise, in these cases.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices and Papers (the “Notice”), nor any later appearance, pleading, proof of claim,

claim or suit shall constitute a waiver of (i) the right to have final orders in non-core matters entered

only after de novo review by a District Judge, (ii) the right to trial by jury in any proceeding related

to, or triable in, these cases or any case, controversy or proceeding related to these cases, (iii) the

right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose other

than with respect to this Notice, (v) an election of remedy, or (vi) any other rights, claims, actions,

defenses, setoffs or recoupments as appropriate, in law or in equity, under any agreements, all of

which rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.




                                                   2
       Case 20-33697 Document 127 Filed in TXSB on 09/11/20 Page 3 of 4




Dated: September 10, 2020           Respectfully submitted,

                                    KATTEN MUCHIN ROSENMAN LLP

                                    /s/ John E. Mitchell
                                    John E. Mitchell, Esq.
                                    Southern District ID # 24214
                                    Texas State Bar No. 00797095
                                    2121 N. Pearl St., Suite 1100
                                    Dallas, TX 75201
                                    Telephone: (469) 627-7017
                                    Email: john.mitchell@katten.com

                                    Counsel for ETC Texas Pipeline Ltd.




                                       3
        Case 20-33697 Document 127 Filed in TXSB on 09/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2020, a true and correct copy of the foregoing Notice
of Appearance was electronically mailed to the parties that are registered or otherwise entitled to
receive electronic notices in these cases pursuant to the Electronic Filing Procedures in this
District.

                                              /s/ John E. Mitchell
                                              John E. Mitchell, Esq.




                                                 4
